Case 2:21-cv-10829-JMV-AME Document 1 Filed 05/06/21 Page 1 of 15 PageID: 1




WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
John P. O’Toole, Esq. (Atty. I.D. No. 38791989)
Andrew L. Smith, Esq. (Atty. I.D. No. 011822011)
200 Campus Drive
Florham Park, New Jersey 07932
Tel: (973) 624-0800
Fax: (973) 624-0808
Attorneys for Defendants Vasily Sherbuk and Car Carrier, Inc.

               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW JERSEY

                                        :
RAUL MONROY VILLA,                      :
                                        : Civil Action No.
                   Plaintiff,           :
v.                                      :
                                        :
CAR CARRIER, INC., VASILY               :
SHERBUK, GUSTAVO ARDON                  :       NOTICE OF REMOVAL
PERDOMO, GIOS LOGISTICS                 :
LLC,   JD       NESBITT-WARD,           :
ONTARIO IN, et als.                     :
                                        :
                                        :
                                        :
                   Defendants.          :


TO: THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT
    COURT FOR THE DISTRICT OF NEW JERSEY

      Defendants Vasily Sherbuk and Car Carrier, Inc. (“Defendants”) by and

through its attorneys, Wilson Elser Moskowitz Edelman and Dicker LLP, hereby file

this Notice of Removal for the removal of this case from the Superior Court of New

Jersey, Law Division, Hudson County, to the United States District Court for the
Case 2:21-cv-10829-JMV-AME Document 1 Filed 05/06/21 Page 2 of 15 PageID: 2




District of New Jersey pursuant to 28 U.S.C. § 1332(a) and 28 U.S.C. § 1441, et seq.

In support thereof, Defendants state as follows:

      1.       On or about March 8, 2021, Plaintiff Raul Monroy Villa (“Plaintiff”)

commenced an action against Defendants in the Superior Court of New Jersey, Law

Division, Hudson County, captioned Raul Monroy Villa v. Vasily Sherbuck; Car

Carrier, Inc., et al., Docket No. HUD-L-958-21 (the “State Court Action”).

      2.       The Summons and Complaint are the initial pleadings sent to

Defendants forming the basis for this action. Copies of the Summons and Complaint

in the State Court Action are attached as Exhibit “A”.

      3.       The Summons and Complaint were served upon Defendants on April

7, 2021. Thus, this Notice of Removal is timely filed pursuant to 28 U.S.C. §

1446(b), having been filed within thirty (30) days after receipt by Defendants of the

summons and initial pleading setting forth Plaintiff’s claims for relief.

                                Pertinent Background

      4.       This case pertains to an April 11, 2019 motor vehicle accident, in

which Plaintiff was the passenger of a vehicle/box-truck being operated by Co-

Defendant Gustavo Ardon Perdomo (“Mr. Perdomo”). At the time of this accident,

Plaintiff and Mr. Perdomo were working for Co-Defendant Gio’s Logistics (“Gio’s

Logistics”).




                                          2
Case 2:21-cv-10829-JMV-AME Document 1 Filed 05/06/21 Page 3 of 15 PageID: 3




       5.     Plaintiff alleges that his above vehicle was rear-ended by another

motor vehicle/tractor trailer being operated by the Defendant, Vasily Sherbuk. At

the time of the accident, Defendant, Mr. Sherbuk, was employed by Car Carrier,

Inc.

       6.     This accident is already the subject of pending litigation in the United

District Court, District Court of New Jersey, under case name Gustavo Ardon

Perdomo v. Vasily Sherbuk and Car Carrier, Inc., docket number 2:20-cv-02363-

JMV-MF which is being actively case managed by Judge Mark Falk.

       7.     Mr. Perdomo is represented by Salim F. Sabbagh, Esq., of Brach

Eichler, in that suit.

       8.     This instant application is being filed in order to remove Plaintiff’s

matter to the District Court of New Jersey so that these two lawsuits, concerning the

same subject matter, accident and parties, can be consolidated in the interests of

justice and for judicial convenience.

       9.     If these matters do not eventually become consolidated, Defendants,

along with the parties, will be forced to litigate the facts and issues attendant to this

motor vehicle accident twice in two separate forums. It would be much more

convenient if Plaintiff’s instant lawsuit was removed and then consolidated with

Mr. Perdomo’s pre-existing matter in the federal court under docket number 2:20-

cv-02363-JMV-MF.



                                            3
Case 2:21-cv-10829-JMV-AME Document 1 Filed 05/06/21 Page 4 of 15 PageID: 4




                                Diversity Jurisdiction

      10.     That all being said, the Defendants recognize that the sole applicable

basis for removal in the instant matter is premised on diversity jurisdiction.

Otherwise, there is no federal question.

      11.     28 U.S.C. §1332(a)(1) provides, in pertinent part, that “[t]he district

courts shall have original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs,

and is between ... citizens of different States.” The party seeking removal bears the

burden of establishing diversity jurisdiction. See, e.g., Judon v. Travelers Prop.

Cas. Co. of Am., 773 F.3d 495 (3d Cir. 2014) and Morgan v. Gay, 471 F.3d 469 (3d

Cir. 2006).

      12.     In Mr. Perdomo’s pre-existing federal lawsuit, the parties were/are

100% diverse.

      13.     Here, the parties are mostly diverse.

      14.     Plaintiff plead that his residence was/is in New Jersey.

      15.     Mr. Perdomo resided/resides in Maryland.

      16.     Co-Defendant JD Nesbitt is located in Indianapolis.

      17.     The Defendants are based out of Pennsylvania.

      18.     Finally, Gio’s Logistics, Plaintiff and Mr. Perdomo’s employer, was/is

incorporated in New Jersey. However, it does conduct business all throughout the



                                           4
Case 2:21-cv-10829-JMV-AME Document 1 Filed 05/06/21 Page 5 of 15 PageID: 5




northeast region of the United States. This is known from discovery that has already

been conducted in Mr. Perdomo’s pre-existing federal lawsuit.

      19.    Although Plaintiff and Gio’s Logistics appear to be non-diverse, it is

respectfully requested that the Court nevertheless permit the removal of the instant

lawsuit as it contains the identical facts and issues already being litigated in Mr.

Perdomo’s pre-existing federal matter.

      20.    With regard to Gio’s Logistics, it is also worth mentioning that as Mr.

Perdomo and Plaintiff’s employer, it is unequivocally barred from this instant suit

by virtue of the New Jersey Worker’s Compensation Bar, N.J.S.A. § 34:15-8.

Therefore, Gio’s Logistics should not remain as a defendant in this case.

      21.    Based upon these facts, it is respectfully requested that the instant

removal application be granted as the parties are mostly diverse.

                              Amount in Controversy

      22.    By virtue of Mr. Perdomo’s pre-existing federal lawsuit, the

Defendants are aware that Plaintiff will be alleging serious personal injuries in

excess of $75,000.

      23.    As the driver of their vehicle, Mr. Perdomo already testified as to

Plaintiff’s injuries and damages.




                                         5
Case 2:21-cv-10829-JMV-AME Document 1 Filed 05/06/21 Page 6 of 15 PageID: 6




      24.     Based upon information and belief, Plaintiff seeks relief in excess of

$75,000, exclusive of interest and costs. Accordingly, Defendants submit that the

requisite amount in controversy for federal diversity jurisdiction is satisfied.

            The Procedural Requirement for Removal Have Been Satisfied

      25.     On April 7, 2021, Defendants were forwarded a copy of the Summons

and Complaint. Since this Notice of Removal is being filed within 30 days of

service on Defendants, this Notice of Removal is timely under 28 U.S.C. § 1446(b).

      26.     This action is being removed “to the district court of the United States

for the district and division embracing the place where such action is pending.” See

28 U.S.C. §§ 100(2), 1441(a).

      27.     This action has been on file for less than one year under 28 U.S.C. §

1446(c).

      28.     Pursuant to 28 U.S.C. § 1446(d), Defendants are filing written notice

of this removal, in substantially the form attached hereto as “Exhibit B”, with the

Clerk of the Court in which the action is currently pending. A copy of Defendants’

Notice (to the Clerk of the Superior Court of New Jersey, Law Division, Hudson

County) of Filing of Notice of Removal to the United States District Court, together

with this Notice of Removal, is being served upon Plaintiff pursuant to 28 U.S.C. §

1446(d).

      29.     Defendants reserve the right to supplement this Notice of Removal.



                                           6
Case 2:21-cv-10829-JMV-AME Document 1 Filed 05/06/21 Page 7 of 15 PageID: 7




      30.    By filing this Notice of Removal, Defendants do not waive their right

to object to service, service of process, the sufficiency of process, venue or

jurisdiction, and reserves the right to assert any claims, defenses and/or objections

to which it may be entitled.

      WHEREFORE, Defendants respectfully request that this Court accept this

Notice of Removal and that this Court assume jurisdiction over this action.

                   Respectfully submitted,

                   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER
                   LLP
                   Attorneys for Defendants Vasily Sherbuk and Car Carrier, Inc.



                   By:
                                       John P. O’Toole


Dated: May 6, 2021




                                          7
Case 2:21-cv-10829-JMV-AME Document 1 Filed 05/06/21 Page 8 of 15 PageID: 8




                    Exhibit A
     Case 2:21-cv-10829-JMV-AME Document 1RECEIVED
                                             Filed 05/06/21
                                                    04/08/2021Page  9 of 15 PageID: 9
                                                               08:43AM
Apr 08 2021 01:44PM Car Carrier 2159532054                    page 2
    From:
                                                                       03/3Q/2021 14:30         *366 P.011/017




                 LAW OFFICE OF NICHOLAS M TORRES,LLC
                 5300 BERGENLINE AVE., FL.
                 WEST NEW YORK.NJ 07093
                            330-1119
                 ATTORNEYS FOR PLAINTIFF(S)
                 RAUL MONROY miA,                               ;SUPERIOR COURT OF NEW JERSEY
                                                                :LAW DIVISION:HUDSON COUNTY
                                                                :DOCKET NO.HUD-jW)0Q958-2I
                               plaintiff.
                 v^.
                                                                            CIVIL ACTION

                CAR CARRIER INC,CAR CARRIER LLC,
                VASILY SHERBUK,GUSTAVO ARDON
                PERDOMO.GIGS LOGISTICS LLC,
                JD NESBirt-WARD,ONTARIO IN,                                   SUMMONS
                JOHN &JANE DOES I-10(FICTrnOUS
                unidentified INpIVIDyALS)AND
                ABC CORPORATIONS 1^10(FICTrnOUS
                UNIDENTIFIED BUSINESS ENIITIBS),

                                DEFENDANTS.

                 Vasily Sheibudc             ^            "
                 4930 Dare Faith Dr
                 TrevosePA, 19053

                 FROM THE STATE OF NEW JERSEY.TO THE DEFENDANT(S)NAMED ABOVE:


                 cdbipIaml;yoaorwmr att<miOTiTiiiirtfii       • *« ^             lawsuit, IF you diqiute this
                             ofthTa^S^^^T^w?" r™*'                               and proofofService with the
                »aMMfcfaamiiwsis.noicoimt^^
                ih© Si^br Cburt is provided! tfdte                        /                          cl^of
                ^vritten answer or moC
                Complex.CN 971,Trenton N.J.09625 A fiiinTr ^                ofSiq)enqr Court,        Justice
                imdacomni«ttw4r«osi-               .' ,. % . ^yable to die Cleik ofthe Superior Coiro
Case 2:21-cv-10829-JMV-AME Document 1 Filed 05/06/21 Page 10 of 15 PageID: 10
Case 2:21-cv-10829-JMV-AME Document 1 Filed 05/06/21 Page 11 of 15 PageID: 11
Case 2:21-cv-10829-JMV-AME Document 1 Filed 05/06/21 Page 12 of 15 PageID: 12
Case 2:21-cv-10829-JMV-AME Document 1 Filed 05/06/21 Page 13 of 15 PageID: 13
Case 2:21-cv-10829-JMV-AME Document 1 Filed 05/06/21 Page 14 of 15 PageID: 14
Case 2:21-cv-10829-JMV-AME Document 1 Filed 05/06/21 Page 15 of 15 PageID: 15
